Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 1 of 10 PageID 312




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MILTON ROBLES and DAYRA RIVERA,

       Plaintiffs,
                                                      CASE NO.: 8:19-cv-2713-T-02AAS
v.

LOWE’S HOME CENTERS, LLC,

      Defendant.
____________________________________/

       DEFENDANT LOWE’S HOME CENTERS, LLC’S REPLY IN SUPPORT
      OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendant Lowe’s Home Centers, LLC (“Lowe’s”), submits the following Reply in

Support of its Motion to Dismiss Plaintiffs’ First Amended Complaint:

I.     Plaintiffs Lack Standing.

       A.        Plaintiffs’ “informational injury” is not an injury in fact.

       Plaintiffs cannot simply plead “informational injury” and ipso facto establish Article III

standing, which is precisely what Plaintiffs attempt to do.1 Indeed, in Plaintiffs’ Response to

Lowe’s Motion to Dismiss (“Response”), they claim that Defendant’s alleged failure to provide

proper notice is “enough to confer standing without any additional showing of harm.” Dkt. 26,

p. 10. Not so. As this Court recently affirmed in Jones v. Salvation Army, No. 3:18-CV-804-J-

32JRK, 2019 WL 6051437, at *9 (M.D. Fla. Nov. 15, 2019), “[A] constitutionally cognizable

informational injury requires that a person lack access to information to which [s]he is legally




       1
           See, e.g., Am. Compl. ¶¶ 15, 44, and 54.
                                                 1
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 2 of 10 PageID 313




entitled and that the denial of that information creates a ‘real’ harm with an adverse effect.”

(internal quotations omitted).

       Plaintiffs erroneously rely on Bryant v. Wal-Mart Store, Inc., Vazquez v. Marriott Int'l,

Inc., and Delaughter v. ESA Mgmt., LLC to support the notion that mere “informational injury”

confers standing. Contrary to their contention, in Bryant v. Wal-Mart Store, Inc., No. 16-24818-

CIV, 2019 WL 3542827 (S.D. Fla. Apr. 18, 2019), the Court explicitly did not “determin[e]

whether Plaintiff’s alleged ‘informational injury’ is sufficient to confer standing in and of itself….”

Id. at * 3. Similarly, in Vazquez v. Marriott Int'l, Inc., No. 8:17-CV-116-T-35MAP, 2017 WL

6947455 (M.D. Fla. Aug. 25, 2017), the Court did not address whether “informational injury” was

sufficient. Plaintiffs reliance on Delaughter v. ESA Mgmt., LLC, No. 8:16-CV-3302-MSS-AEP,

2018 WL 7349251 (M.D. Fla. Mar. 20, 2018) (unpublished), also is misplaced. In Delaughter the

Court found “concrete and tangible injuries,” and thus its discussion of “informational injury” was

cursory. It first noted that “the Eleventh Circuit has held that an injury in fact may exist when a

statutorily created right to receive certain information has been violated.” Id. at *2 (emphasis

added). Then, without discussion, the Court concluded that the plaintiff’s “informational injury”

was “sufficient to establish standing” in that case. Presumably, the Court’s conclusion relied on

the fact that it also found that the “informational injury” caused “concrete and tangible injuries.”

       When a statutorily created right to receive certain information has been violated, an injury

in fact only exists where the plaintiff alleges: “(1) that it has been deprived of information that, on

its interpretation, a statute requires the government or a third party to disclose to it, and (2) it

suffers, by being denied access to that information, the type of harm Congress sought to prevent

by requiring disclosure.” Friends of Animals v. Jewel, 828 F.3d 989, 992 (D.C. Cir. 2016).


                                                  2
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 3 of 10 PageID 314




       The purpose of COBRA is “to afford employees who lose their job in a partial layoff

continuation medical coverage at approximately the group rate.” Local 217, Hotel & Rest.

Employees Union v. MHM, Inc., 976 F.2d 805, 809 (2d Cir. 1992); 29 U.S.C.A. § 1161. The

purpose of COBRA is not to provide information or require disclosures. Thus, mere denial of

proper notice does not constitute an injury in fact under COBRA.

       Plaintiffs note that the “Eleventh Circuit recently applied [Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016)] in Church v. Accrective Health, Inc., 654 Fed. App'x 990 (11th Cir. 2016)

to a suit brought under the [Fair Debt Collection Practices Act (FDCPA)].” Dkt. 26, p. 10. Indeed,

Church is instructive. In Church, the Court held that the defendant’s failure to include required

disclosures in a debt collections communication was an injury in fact because the purpose of the

FDCPA was to ensure that very type of disclosure in the first place. Id. at 990, 991. COBRA was

not enacted to ensure access to information. Instead, COBRA was enacted in order to provide

temporary continuation coverage to qualified beneficiaries. See Consolidated Omnibus Budget

Reconciliation Act of 1986, Pub.L. No. 99–272, 100 Stat. 82, 227 (describing COBRA as a

“temporary extension of coverage at group rates”). The purpose of the COBRA notice is merely

to inform the recipient of the COBRA right to continuation coverage; the notice itself is not the

“right” COBRA was enacted to protect.

       In this way, the instant case is analogous to Meeks v. Ocwen Loan Servicing LLC, 681 F.

App’x 791, 793 (11th Cir. 2017), in which the Court found the plaintiff suffered only a “bare

procedural violation” insufficient for Article III standing when he alleged that Ocwen failed to

provide him a written response acknowledging recipient of his request for information in violation

of the Real Estate Settlement Procedures Act. See also Zia v. CitiMortgage, Inc., 210 F. Supp. 3d


                                                3
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 4 of 10 PageID 315




1334 (S.D. Fla. 2016) (plaintiff lacked Article III standing to pursue claim for statutory penalties

based on alleged failure to record satisfaction of mortgage within statutory time period); Nicklaw

v. City Mortgage, Inc., 839 F.3d 998, 1000 (11th Cir. 2016) (holding that the plaintiff had not

suffered a concrete injury even though the defendant had committed a procedural violation that

triggered statutory penalties). Here, as in Meeks, Plaintiffs’ alleged “informational injury” is not

an injury in fact, but is a “bare procedural violation” insufficient to establish Article III standing.

       B.      Plaintiffs’ alleged “economic injury” is insufficient to establish standing
               because Plaintiffs failed to sufficiently allege that their decision not to elect
               continuation coverage was caused by alleged deficiencies in the Lowe’s Notice.

       Plaintiffs’ allegations draw no causal connection between some alleged deficiency in the

Lowe’s Notice and Plaintiffs’ failure to elect COBRA continuation coverage. They claim they

were “confused,” but they don’t explain how or why. Am. Compl. ¶ 32. A vague appeal to

“confusion” is not sufficient to establish Article III standing. See Jones v. Salvation Army, No.

3:18-CV-804-J-32JRK, 2019 WL 6051437, at *8 (M.D. Fla. Nov. 15, 2019) (finding no standing

where “the conclusory allegation that Jones was confused by the Disclosure Form is contradicted

by the form itself, which clearly and conspicuously explains what information The Salvation Army

may obtain”). Plaintiffs’ bare allegations do not show that their alleged injury is “fairly traceable

to the challenged conduct of the Defendant.” Spokeo, 136 S.Ct. at 1547.

       Plaintiffs rely on Vazquez v. Marriott Int'l, Inc., No. 8:17-CV-116-T-35MAP, 2017 WL

6947455, at *2 (M.D. Fla. Aug. 25, 2017). In that case, the Court identified the argument it would

address—“Specifically, Defendant asserts that Plaintiff has not articulated any harm resulting from

the alleged deficient notice….” Id. The Court rejected this argument because the plaintiff alleged

that “she suffered the loss of insurance coverage due to the deficiency in the notice” and incurred


                                                   4
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 5 of 10 PageID 316




significant medical bills as a result of the loss of insurance.” Id. The Court did not address the

argument—made here by Lowe’s—that the allegations do not show the alleged injury was “fairly

traceable to the challenged conduct of the Defendant.” Perhaps the Court felt no need to address

that argument in Vazquez, because there the traceability was obvious—the plaintiff claimed the

notice was in English and she could only read Spanish.

       Here, traceability is not obvious. Indeed, it is completely absent from Plaintiffs’ pleading.

Plaintiffs fail to allege any facts showing how any of the alleged deficiencies prevented them from

understanding their rights under COBRA or making an informed decision about continuation

coverage. Accordingly, Plaintiffs’ Amended Complaint should be dismissed for lack of standing.

II.    The Lowe’s Notice Complies with ERISA as a Matter of Law, and thus Plaintiffs’
       Amended Complaint Fails to Establish a Plausible Claim for Relief

       As discussed in Defendant’s Motion to Dismiss, the Lowe’s Notice, like the Model, has

two parts: one entitled “COBRA/Continuation Coverage Enrollment Notice” and another entitled

“Important Information About Your Continuation Coverage Rights.” The first part contains

individualized information and the second part contains more general information. Plaintiffs admit

in their Amended Complaint that they received both portions of the Lowe’s Notice (Am.

Compl. ¶¶ 33, 48), which were sent to them on the same day. See Dkt. 19-2, 19-3 (both dated

May 15, 2019). And, yet, the Response asks this Court to ignore the portion of the Lowe’s Notice

that provides general information about continuation coverage rights.

       Plaintiffs cite to no case that has held or even suggested that a two-part notice is contrary

to the statute or the regulation. In fact, case law affirms that all COBRA requires is that the notice

“be sufficient to enable the discharged employee to make an informed and intelligent decision



                                                  5
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 6 of 10 PageID 317




whether to elect continuation coverage.” Goodman v. Commercial Labor Servs., Inc., No. 98-CV-

1816, 2000 WL 151997, at *3 (N.D.N.Y. Feb. 11, 2000). The Lowe’s Notice does just that.

       A.      The Lowe’s Notice includes an address for payment.

       The portion of the Lowe’s Notice entitled “Important Information About Your

Continuation Coverage Rights” includes an address for payment. As such, Plaintiffs’ analogy to

Valdivieso v. Cushman & Wakefield, Inc., No. 8:17-CV-118-T-23JSS, 2017 WL 2191053, at *2

(M.D. Fla. May 18, 2017), is inapposite, because there the notice said that “monthly invoices will

provide a remittance address” and that “[a]dditional information about payment will be provided

to you after the election form is received.” Id. The Lowe’s Notice includes the address for

payment.

       B.      The Lowe’s Notice sufficiently identifies the party responsible for the
               administration of continuation coverage.

       As explained in Lowe’s Motion to Dismiss, the Lowe’s Notice identifies Lowe’s as the

party responsible for the administration of continuation coverage benefits and informs the

beneficiary how to contact it for information about continuation coverage via telephone (1-844-

HRLOWES) and a website (www.mylowesbenefits.com). In a prime example of elevating form

over function, Plaintiffs argue that the Notice is deficient because it does not provide the formal

corporate name of the Plan Administrator or the corporate address of 1000 Lowe’s Blvd,

Mooresville, NC 28117. But, Plaintiffs do not, because they cannot, explain how that additional

information would aid them in making a coverage decision, which is at the core of the COBRA

notice requirement. See Scott v. SunCoast Beverage Sales, Ltd., 295 F.3d 1223, 1230 (11th Cir.

2002) (“The notice must be sufficient to permit the discharged employee to make an informed

decision whether to elect coverage.”).

                                                6
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 7 of 10 PageID 318




       They also argue that the identity of the Plan Administrator is “absolutely critical” because

the plan administrator bears the burden of proving that the notice was adequate in a lawsuit;

according to Plaintiffs, “avoiding or not actually including in the election notice exactly who is the

Plan Administrator is something a company like Defendant might do to avoid the burden of

proving that adequate COBRA notification is/was given to its employees.” Dkt. 26, p. 15–16.

But, this argument is a non-sequitur because Plaintiffs fail to explain how identifying the formal

corporate name and corporate address would advance the goal of ensuring beneficiaries can make

an informed choice, and Plaintiffs have not and cannot credibly allege that Defendant is trying to

avoid its obligations vis-à-vis its employees, particularly given that it identifies Lowe’s as the

responsible party throughout in the Notice.2 Plaintiffs’ reliance on Bryant v. Wal-Mart Store, Inc.,

No. 16-24818-CIV, 2019 WL 3542827 (S.D. Fla. Apr. 18, 2019), also is misplaced because

Plaintiffs’ counsel alleged in that case that the problem was that WalMart’s notice identified its

COBRA Administrator rather than WalMart. Id. at *4–5. Those facts do not exist here.3




       2
          Plaintiffs erroneously cite Griffin v. Neptune Tech. Grp., No. 2:14CV16-MHT, 2015 WL
1635939, at *9 (M.D. Ala. Apr. 13, 2015), for this proposition. Contrary to Plaintiffs’ contention,
the Griffin court did not find that identifying the Plan Administrator in the COBRA notice is
“absolutely critical.” Indeed, the identity of the Plan Administrator was not at issue in Griffin; the
court found that “[o]ut of the 14 categories in 29 C.F.R. § 2590.606–4, the notice completely omits
nine,” of which failure to identify the plan administrator was not one. Id. at *11.
       3
          The Court’s decision in Bryant also contradicts Plaintiffs’ argument that Lowe’s should
have identified Alight Solutions in its COBRA notice. Dkt. 26, p. 16. And, their reliance on
Gilbert v. Suntrust Banks, Inc., No. 15-80415-CIV, 2015 WL 11660244 (S.D. Fla. Sept. 18, 2015),
is not persuasive because, while the Court denied the defendant’s motion to dismiss, it did so in a
cursory fashion that does not advance the discussion.
                                                  7
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 8 of 10 PageID 319




       C.        The Lowe’s Notice sufficiently explains the procedures for electing coverage.

       Plaintiffs claim the Lowe’s Notice does not explain how to enroll in COBRA. Dkt. 26, p.

18–19. In fact, as described in Lowe’s Motion to Dismiss (see Dkt. 22, p. 13–14), the Lowe’s

Notice explains exactly how to enroll in COBRA and the time periods for doing so.

       Plaintiffs cite Griffin for the notion that the Lowe’s Notice is deficient because it “has no

election form.” Dkt. 26, p. 19. In fact, nothing in the Regulation requires a physical election form.

See 29 C.F.R. § 2590.606-4(b)(4)(v). And Griffin does not hold otherwise. In Griffin, the notice

told “the reader that the election form must be returned within 60 days of the date of the letter and

instruct[ed] the reader to ‘follow the instructions on the next page to complete the Enclosed

Election form.’” Griffin, 2015 WL 1635939, at *12. But “the instruction page was not included….

Accordingly, the letter fail[ed] to explain adequately the plan's procedures for electing

coverage.” Id.

       D.        The Lowe’s Notice provides all information required by the statute and
                 regulations and is written in a manner calculated to be understood by the
                 average plan participant.

       Plaintiffs’ Response includes two catch-all sections claiming that Lowe’s has committed

“additional violations” and has not provided notice “written in a manner calculated to be

understood by the average plan participant.” Dkt. 26, p. 19–20. Nothing in these sections raises

any argument or issue not fully addressed in Lowe’s Motion to Dismiss.

                                         CONCLUSION

       WHEREFORE, for the foregoing reasons, Defendant respectfully requests that its Motion

be granted, that Plaintiffs’ Amended Complaint be dismissed with prejudice, that Defendant be




                                                 8
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 9 of 10 PageID 320




awarded its costs in this action including its reasonable attorneys’ fees, and that the Court grant

such other and further relief to Defendant as it deems appropriate.

Dated: February 11, 2020

                                           MCGUIREWOODS LLP


                                           /s/ Cameron G. Kynes
                                           Cameron G. Kynes
                                           Florida Bar No. 0116711
                                           50 North Laura Street, Suite 3300
                                           Jacksonville, FL 32202
                                           Telephone: (904) 798-3411
                                           Facsimile: (904) 360-6335
                                           ckynes@mcguirewoods.com

                                           Bruce M. Steen (admitted pro hac vice)
                                           MCGUIREWOODS LLP
                                           201 N. Tryon Street, Ste. 3000
                                           Charlotte, NC 28202
                                           Telephone: (704) 353-6244
                                           Facsimile: (704) 353-6200
                                           bsteen@mcguirewoods.com

                                           Elena D. Marcuss (admitted pro hac vice)
                                           MCGUIREWOODS LLP
                                           500 East Pratt Street, Suite 1000
                                           Baltimore, MD 21202
                                           Telephone: (410) 659-4454
                                           Facsimile: (410) 659-4547
                                           emarcuss@mcguirewoods.com

                                           Trial Counsel for Defendant Lowe’s
                                           Home Centers, LLC




                                                9
Case 8:19-cv-02713-WFJ-AAS Document 27 Filed 02/11/20 Page 10 of 10 PageID 321




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY hereby certify that on February 11, 2020, a true copy of the

 foregoing was filed with the Court using the CM/ECF system, which will send notice to the

 following:

                                   Luis A. Cabassa, Esq.
                                   Brandon J. Hill, Esq.
                              Wenzel Fenton & Cabassa, P.A.
                             1110 N. Florida Avenue, Suite 300
                                     Tampa, FL 33602
                                  lcabassa@wfclaw.com
                                    bhill@wfclaw.com
                                   rcooke@wfclaw.com
                                   Counsel for Plaintiffs

                                          /s/ Cameron G. Kynes
                                                 Attorney




                                            10
